Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Estoy de acuerdo con el resultado a que llega la mayoría en el acápite III de la opinión del Tribunal. Coincido en que el peticionario se sometió a la jurisdicción de la Adminis-tración para el Sustento de Menores (ASUME) y, por lo tanto, estaba obligado por la orden de esa agencia que le fijó una pensión alimentaria al peticionario.
Con lo que no estoy de acuerdo es con lo expresado en el acápite II de la opinión, que resulta ser pura dicta. Es de-cir, el pronunciamiento normativo sobre el alcance del pro-cedimiento administrativo expedito del Art. 11 de la Ley Orgánica de la Administración para el Sustento de Meno-res, 8 L.P.R.A. sec. 510, no sólo es innecesario para resolver *781la controversia de autos, sino que, además, no tiene conse-cuencia o efecto alguno con respecto al resultado de este caso. Se trata, pues, de una mera opinión consultiva de la mayoría del Tribunal, que nos está vedada por una larga tradición judicial que existe desde hace más de trescientos años. Véase Hayburn’s Case, 2 Dall. 409 (1792). Véanse, además: Cohens v. Virginia, 6 Wheat. 264, 399 (1821); Muskrat v. United States, 219 U.S. 346 (1911). Esa tradición forma parte de nuestra propia jurisprudencia desde hace más de medio siglo. Pueblo v. Ramos, 61 D.P.R. 333, 338-339 (1943); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980). Una mayoría del Tribunal no ha debido abandonarla.
Tengo serias reservas con el aludido proceder de la ma-yoría del Tribunal, no sólo por el fundamento expresado antes, sino por otra razón también. La mayoría aquí basa su dicta sobre la inaplicabilidad del procedimiento admi-nistrativo expedito de ASUME a los no residentes en lo resuelto antes por este Foro sobre la inaplicabilidad del procedimiento judicial expedito de ASUME a ese grupo. Resulta, sin embargo, que el Art. 15 de la Ley Orgánica de la Administración para el Sustento de Menores, que esta-blece el procedimiento judicial expedito, expresamente con-signa su aplicabilidad sólo cuando “la parte promovida re-sida en el Estado Libre Asociado de Puerto Rico ...”. 8 L.P.R.A. sec. 514, cosa que no está dispuesta en el Art. 11 de esa ley, supra, que trata sobre el procedimiento admi-nistrativo expedito. La mayoría del Tribunal no discute esta clara diferencia entre una disposición estatutaria y la otra; ni siquiera la menciona. La mayoría del Tribunal, pues, decreta la misma exigencia de residencia para la aplicabilidad de ambos procedimientos aunque, de su claro texto literal, la ley de ASUME lo requiere para uno —el más formal y tradicional, que es el judicial— pero no lo requiere para el otro.
La mayoría no examina este asunto de modo alguno en su prisa por equiparar los dos procedimientos, a pesar de *782que ello no era de ningún modo necesario para confirmar el dictamen del foro apelativo en cuanto al resultado del caso.
Es por todo ello que no puedo extender un voto de con-formidad a la ponencia mayoritaria.